Appeal by defendant from an order of the Supreme Court, Bangs County, -dated May 9, 1967, which denied, without a hearing, two applications in the nature -of coram nobis to vacate a judgment of the former County Court, Kings County, rendered February 27, 1957, which convicted him of attempted robbery in the first degree, upon a jury verdict, -and imposed sentence. Order affirmed. Although it appears that the Criminal Term .did not consider the allegations óf defendant’s petition dated March 2, 1967, these allegations, even if true, would not entitle him to relief. The alleged defect is one that defendant asserts appears on the face -of the record. Goram nobis is therefore not the appropriate remedy (People v. Howard, 12 N Y 2d 65; People v. Sadness, 300 N. Y. 69; People V. Justirmano, 29 A D 2d 569). Beldock, P. J., Benjamin, Munder, Martuscello and Kleinfeld, JJ., concur.